Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00843-CV

                                  David V. MARTINEZ,
                                        Appellant

                                              v.
                                        Clarissa Ann
                                Clarissa Ann RODRIGUEZ,
                                          Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-EM-505713
                         Honorable Olin B. Strauss, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF PROSECUTION. It is ordered that costs of appeal are assessed against appellant.

       SIGNED May 7, 2014.


                                              _________________________________
                                              Sandee Bryan Marion, Justice